﻿
 
 It gives me great pleasure to congratulate Mr. Illueca on his election to the presidency of the thirty-eighth session of the General Assembly. I am confident that his vast experience in this forum and in world affairs will be of great help to him in guiding the Assembly towards solutions of the many problems to be dealt with at this session. I am particularly pleased to see a distinguished representative from the Latin American region presiding over this session, and I sincerely hope that the United Nations will be able to contribute significantly to current efforts aimed at resolving burning issues in that part of the world. I should like to take this opportunity to welcome to the Organization the 158th Member State, Saint Christopher and Nevis. I should also like to see this opportunity to commend the Secretary-General and his staff for their unselfish but too often unrewarding efforts in helping to solve the manifold problems which beset the world community and fall within the scope of the Organization. Earlier this year, members of the Icelandic Government and government officials had the opportunity to discuss some of these questions with the Secretary- General during a most useful official visit that he undertook to the Nordic countries. Ever since Iceland became a Member of the United Nations in 1946 our participation in the Organization has been a cornerstone of our foreign policy, and this was recently reaffirmed by the new Government which took power at the end of May. In the beginning it was our hope that the Members would have the good fortune to make the Organization strong and influential enough to ensure the peaceful settlement of disputes and prevent conflicts. This hope has unfortunately not been realized, as demonstrated by the current state of world affairs. It is for this reason and because of a constant threat of war that Icelanders have been obliged to adopt a security policy based on the inherent right to self-defense, in accordance with Article 51 of the Charter of the United Nations. More than three decades ago the Icelandic Government deemed it necessary to join NATO and to conclude a defense agreement with the United States. By doing so we joined an alliance of friendly nations which share the same ideals of freedom and democracy. We still need this alliance. It is therefore untimely, in the opinion of a large majority of my countrymen, to contemplate any change in policy in this respect. All of us look forward to the day when such special defense arrangements will no longer be necessary, but we are determined to maintain our vigilance as long as necessary while also supporting the United Nations in fulfilling the role which we originally expected the Organization to discharge. We wish to add our small but sincere contribution to the efforts to create a basis for peace and freedom for all nations. To be sure, the situation around us is not bright, and any solution seems distant. There are violations of human rights in Eastern Europe and elsewhere around the world. There is a war in Lebanon which we hope will end following the cease-fire. A war between Iraq and Iran goes on. The Soviet invasion of Afghanistan continues, in spite of United Nations resolutions, and the Vietnamese still remain in Kampuchea. South Africa maintains its policy of apartheid and completely disregards decisions by the United Nations. Central America is threatened by war. And the cruel act of the Soviet Union in shooting down a Korean passenger aircraft has demonstrated the use of methods which must not be tolerated or repeated. While this state of affairs continues, it is estimated that $800 billion will be spent on armaments this year— which certainly could have been better used for other purposes. It is estimated that that sum of money equals the income of 1.5 billion people in the world's poorest countries. Although it is unfortunate that the United Nations has not been as successful as we originally had hoped, we must not give up. These fateful issues that concern war and peace must continually be under discussion and consideration by the United Nations in the General Assembly and the Security Council. The nations of the world must continue to consult, and arms and might must not be allowed to resolve the issues. It is particularly important for small nations like ours that the United Nations act decisively, even though it may take a long time before the rule of law and order is respected in relations between nations. The United Nations must be successful in avoiding the dangers of armed conflicts and must change its methods to resolve disputes. The difficulty lies in resolving the mutual distrust that reigns among the nations of the world. Some States— fortunately few—appear to be building up their military potential to follow up the "policy of domination and expansion, and others, as a result of this, are compelled to take corresponding defensive measures. The crux of the matter is the increasing policies of domination and interference by States in the affairs of others, coupled with widespread disrespect for human rights and an unequal distribution of the wealth of nations. Soon the thirty-fifth anniversary of the signing of the United Nations Universal Declaration of Human Rights will be celebrated. Recently, many of us who are gathered here agreed to the Concluding Document of the Madrid meeting, which reiterates the Helsinki Final Act 7 and adds several provisions regarding human rights, human relations and measures to ensure trust among nations and peoples. Our belief in fundamental human rights and in the dignity and worth of the human person is confirmed in the Universal Declaration of Human Rights. These declarations must not continue to be a dead letter, as has been the case in most parts of the world. The gap which separates solemn obligations and their implementation must be bridged. This will best be achieved by instituting and strengthening the system of democracy, in which the rights of the individual are observed and secured and government is the servant of the people and not their master. I once visited one of the greatest zoos of the world in the company of its director. 1 asked the director which animal was most difficult to keep. Even though such an answer gives food for thought, we do not want a world where people are kept behind bars. We do not want closed borders that turn whole countries into prisons. We believe that freedom of information and human interrelations across borders remove suspicion and that democracy gives protection against those who govern. In democracies, the leaders must obtain a majority to appropriate funds for armaments, as opposed to the practice of dictatorships. Democracy '.s therefore a means toward disarmament, but democracy must not become its own undoing, while dictatorships continue their arms buildup. We must maintain our demand for mutual and complete disarmament under effective international verification. The development of the arms buildup has been such that arms reduction and disarmament will not be a simple matter. There is some argument as to how a balance may be defined and achieved in this respect. And the possibility that a scientific breakthrough in this field may alter the overall situation as did the atom bomb in the Second World War encourages the superpowers to spend huge amounts on military research and development. These facts should further demonstrate the dire need for tangible results in the ongoing negotiations between the super-Powers in Geneva relating to strategic weapons and intermediate-range missiles. We welcome indeed the new United States proposals which President Reagan explained earlier today. Now it is up to the Soviet Union to respond in a positive manner. We Icelanders base our economy first and foremost on the resources of the sea. We are therefore deeply concerned about the military buildup in the oceans. A minor mishap, not to mention any major disaster, could have the gravest consequences for our fish banks, and thus on the whole on our economy. But not for us alone. The oceans as a foodstore for mankind, millions of whom are starving, makes their preservation our common concern. Let us bear this firmly in mind and act accordingly. Iceland and the other Nordic countries, Denmark, Finland, Norway and Sweden, all regard the United Nations as having a key role to play in our efforts to improve the international situation. The noble goals set out in the Charter have as yet to be realized, but the Charter and its goals remain nevertheless valid. We, individually, must all renew our vows to fulfil in good faith the obligations assumed by us under the Charter. Some measures are also required to strengthen the ability of the United Nations to play its key role, and in particular to act effectively to halt conflicts and settle crises in order to preserve peace in the world. This last question has of late been the subject of a study undertaken jointly by the five Nordic countries. That study produced a report which was transmitted to the Secretary-General on 10 June last and, at the request of the five countries, circulated by him as an official document of the General Assembly. I shall cite here two points we consider especially important in the conclusions of this Nordic report, which we hope will be closely studied by other delegations: "The efficiency of the Security Council should be improved. The Council should develop procedures for initiating action in an early stage of conflicts in order to prevent the use of force. The Council should also devote more attention to the implementation of its decisions. Periodic meetings of the Council in accordance with the Charter should be seriously considered. "Relations of trust and co-operation between the Security Council and the Secretary-General are of crucial importance for the ability of the United Nations to prevent or to solve conflicts. The Secretary-General should be given all possible support in his endeavours to make full use of the role assigned to him by the Charter in this field." Our hopes will, however, not be realized unless the atmosphere of hostility which now exists is improved. These strained relations are reflected in the work of the Security Council and, indeed, in that of the whole United Nations system, and they impede the efforts to find solutions to immediate as well as long-term problems. I have deliberately dwelt on issues that our nations and the Organization have not been able to solve. I have chosen to discuss the issues generally and on a wide basis, rather than to go into particular matters. But in spite of disappointment and near desperation over the many unresolved issues with which the world community is faced, let us not forget the progress that we have made on the issues we have been able to solve. One of the most notable accomplishments of the United Nations is the conclusion of the United Nations Convention on the Law of the Sea signed in Jamaica nine months ago, after long and arduous negotiations. This result is a matter for great satisfaction, and it is hoped that the Convention will enter into force as soon as possible. It not only marks an end to numerous disputes over the law of the sea but offers a framework for the settlement of such conflicts. It also stands as a monument and as proof, reminding us that with patience and endurance complex problems facing the world community can be peacefully solved. As such, the Convention is a source of both satisfaction and encouragement, and holds out promise for the future. We all hope that the United Nations may prosper and grow in influence in years to come.
